IN THE
                        TENTH COURT OF APPEALS

                               No. 10-22-00117-CV

          IN RE GERMANIA SELECT INSURANCE COMPANY



                               Original Proceeding


                          From the 12th District Court
                            Madison County, Texas
                            Trial Court No. 21-17080


                         MEMORANDUM OPINION

      Relator Germania Select Insurance Company’s “Petition for Writ of Mandamus”

is denied. Relator’s “Motion for Emergency Stay” is dismissed as moot.



                                              MATT JOHNSON
                                              Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed May 18, 2022
[OT06]